Appeal dismissed, without costs, upon the ground that the order appealed from is not appealable to this court as of right. By specific provision of the new Judiciary article of the Constitution, an appeal in a civil case or proceeding may be taken to the Court of Appeals from a judgment or order of the Appellate Division only by permission of the latter court in cases — except those directly involving the construction of the Constitution of New York or of the United States—where the appeal to the Appellate Division was from a judgment or order entered in an appeal from another court (N. Y. Const., art. VI, § 3, subd. b, par. [7]).